
	
		I
		111th CONGRESS
		1st Session
		H. R. 2727
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the implementation of a system under which
		  each financial institution will report on the financial condition of the
		  institution to the public, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Transparency Restoration
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)For approximately 70 years, national banks
			 were required by an Act of Congress to publish statements of condition in
			 newspapers where they did business.
			(2)In 1994, this
			 requirement was repealed by an Act of Congress with no public hearing or
			 explanation.
			(3)The public ought
			 to have access to the statements of financial condition of all financial
			 institutions.
			3.Restoration of
			 financial transparency
			(a)DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
				(1)Federal
			 functional regulatorThe term
			 Federal functional regulator has the same meaning as in section
			 509(2) of the Gramm-Leach-Bliley Act, except that such term includes—
					(A)the Commodity
			 Futures Trading Commission, with regard to any person or entity described in
			 section 509(3)(B) of such Act; and
					(B)the Board of
			 Governors of the Federal Reserve System, with regard to any financial
			 institution which does not otherwise have a Federal functional regulator under
			 section 509(2) of such Act.
					(2)Financial
			 institutionThe term financial institution has the
			 same meaning as in section 509(3) of the Gramm-Leach-Bliley Act, without regard
			 to any exclusions under any subparagraph of such section.
				(b)Publication of a
			 statement of condition requiredWithin 30 days after the end of each fiscal
			 quarter of any financial institution, the financial institution shall publish a
			 statement of financial condition of the financial institution in a newspaper of
			 general paid circulation published in a city or county within each market area
			 in which the financial institution is located, or if no newspaper of general
			 paid circulation is published in such city or county, then the newspaper of
			 general paid circulation published nearest such city or county.
			(c)Oath or
			 affirmation of president or designated officerEach publication
			 by a financial institution of a statement of financial condition in accordance
			 with subsection (b) shall include a written verification of the accuracy of the
			 statement, under oath or by affirmation, by the president of the financial
			 institution or another officer designated by the board of directors of such
			 institution.
			(d)FormIn
			 accordance with the joint regulations prescribed under subsection (e), the
			 Federal functional regulator for any type of financial institution shall
			 prescribe the form and content of the statement of financial condition for such
			 type of institution.
			(e)RegulationsThe
			 Federal functional regulators shall jointly prescribe regulations appropriate
			 to carry out the requirements of this section and ensure compliance with such
			 requirements.
			(f)Effective
			 dateThis section shall apply so as to require each financial
			 institution to publish a written statement of financial condition after the end
			 of each fiscal quarter of the institution that begins not less than 30 days
			 after the date of the enactment of this Act.
			
